Title: From James Madison to William Bradford, 20 January 1775
From: Madison, James
To: Bradford, William



My worthy friend
Virginia Orange County
Jany 20. 1775

Your very acceptable favours by Mr. Rutherford arrived safe but I perceived by the date, had a very tedious passage which perhaps may be attributed to the craziness of the Vessel in which you embarked them. I ought to mention in particular that I did not receive them till after I wrote my last as an apology for my not then acknowledging it
I entirely acquiesce in your Opinion of our friend Brackenridge’s Talents and think his poem an indubitable proof of what you say on that Head. It certainly has many real beauties in it and several Strokes of a strong original Genius but at the same time as you observe some very obvious defects which I am afraid too are more discernible to common readers than its excellencies[.] If this be the case, I am apprehensive it will not answer the end proposed which as I collect from his Letter to me, was to raise the Character of his Academy by the fame of its Teacher. It is on this account, he says, he desires it might have a pretty general Reading in this Government: for my own part I could heartily wish for the Honour of the Author and the success of the performance that It might fall into the Hands only of the Impartial and Judicious. I have shewn it to some of our middling sort of folks and am persuaded it will not be much relished by that Class of my Countrymen. The Subject is itself frightful. Blank Verse in some measure unintelligible at least requires stricter attention [than] most people will bestow, and the Antiquated Phraseology however eligible in itself disgusts such as affect modern fashions. In short the Theme is not interresting enough nor the dress sufficiently alamode to attract the notice of the generality. The same Merit in a Political or humorous Composition would have rung the Author’s fame through every province in the Continent. Something of this kind I am encouraged to expect soon from a passage of his Letter in which he mentions a design of finishing a Poem then in hand, on the present Times and from the description he gives of it (if it be not too local) I doubt not will meet with the publick’s Applause. He informed me it would be ready for the Press in three months from the time he wrote: If so you must have seen [it] by this time.
We are very busy at present in raising men and procuring the necessaries for defending ourselves and our fr[i]ends in case of a sudden Invasion. The extensiveness of the Demands of the Congress and the pride of the British Nation together with the Wickedness of the present Ministry, seem, in the Judgment of our Politicians to require a preparation for extreme events[.] There will by the Spring, I expect, be some thousands of well trained High Spirited men ready to meet danger whenever it appears, who are influenced by no mercenary Principles, bearing their own expences and having the prospect of no recompence but the honour and safety of their Country. I suppose the Inhabitants of your Province are more reserved in their behaviour if not more easy in their Apprehensions, from the prevalence of Quaker principles and politics. The Quakers are the only people with us who refuse to accede to the Continental Association[.] I can not forbear suspecting them to be under the controul and direction of the Leaders of the Party in your Quarters for I take those of them that we have to be too honest and simple to have any sinister or secret Views and I do not observe any thing in the Association inconsistent with their Religious princ[i]ples. When I say they refuse to accede to the Association my meaning is that they refuse to Sign it, that being the method used among us to distinguish friends from foes and to oblige the Common people to a more strict observance of it: I have never heard whether the like method has been adopted in the other governments.

I have not seen the following in print and it seems to be so just a specimen of Indian Eloquence and mistaken Valour that I think you will be pleased with it. You must make allowances for the unskillfulness of the Interpreter.
The Speech of Logan a Shawanese Cheif, to Lord Dunmore
I appeal to any White man to [say] if ever he entered Logan’s Cabin hungry and I gave him not meat, if ever he came cold or naked and I gave him not Cloathing. During the Course of the last long and bloody War, Logan remained Idle in his Tent an Advocate for Peace; Nay such was my love for the Whites, that those of my own Country pointed at me as they passed by and said Logan is the friend of White men: I had even thought to live with you but for the Injuries of one man: Col. Cresop, the last Spring in cold blood and unprovoked cut off all the Relations of Logan not sparing even my Women and Children. There runs not a drop of my blood in the Veins of any human Creature. This called on me for Revenge: I have sought it. I have killed many. I have fully glutted my Vengeance. For my Country I rejoice at the Beams of Peace: But do not harbour a thought that mine is the Joy of fear: Logan never felt fear: He will not turn his Heal to save his life. Who is there to mourn for Logan? Not one.
If you should see any of our Friends from Princeton a little before the time of your intending to writ[e] to me and could transmit any little Intelligence concerning the Health &c of my little brother there, it would [be] very acceptable to me & very gratifying to a fond Mother; but I desire it may only be done when it will cost you less than 5 Words.
We had with us a little before Christmas the Reverend Moses Allen on his return from Boston to Charles Town. He told me he came through Phila. but did not see you: though he expresses a singular regard for you and left his request with me that you would let him hear from you whenever it is convenient: promising to return the Kindness with punctuality. He travelled with considerable equipage for a Dissenting Ecclesiastic and seems to be willing to superadd the Airs of the fine Gentleman to the graces of the Spirit. I had his Company for several days during which time He preached two Sermons with general Approbation. His discourses were above the common run some degree and his appearance in the Pulpit on [the] whole was no discredit to [him.] He retains too much of his primitive Levity but promises amendm[ent.] I wish he may, for the Sake of himself his friends and his flock. I [shall] only add that he seems to be one of those Genius’s that are forme[d] for shifting in the world rather than shining in a College and that I really believe [him] to possess a friendly and generous Disposition. You shall ere long hear from me again[.] Till then
Vive Vale et Cetare
James Madison Junr.
